Matter of Mack v Cantwell (2022 NY Slip Op 05250)





Matter of Mack v Cantwell


2022 NY Slip Op 05250


Decided on September 22, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:September 22, 2022

534346
[*1]In the Matter of Timothy Mack, Petitioner,
vR. Cantwell, as Hearing Officer of Upstate Correctional Facility, Respondent.

Calendar Date:September 2, 2022

Before:Egan Jr., J.P., Clark, Reynolds Fitzgerald, Ceresia and Fisher, JJ.

Timothy Mack, Coxsackie, petitioner pro se.
Letitia James, Attorney General, Albany (Frank Brady of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Acting Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Determination confirmed. No opinion.
Egan Jr., J.P., Clark, Reynolds Fitzgerald, Ceresia and Fisher, JJ., concur.
ADJUDGED that the determination is confirmed, without costs, and petition dismissed.